Citation Nr: 0006776	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-34 230A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
hypertrophic arthritis of the lumbar spine. 

2.  Entitlement to an evaluation in excess of 30 percent for 
hypertrophic degenerative joint disease of the cervical 
spine.

3.  Entitlement to an increased (compensable) evaluation for 
hypertrophic arthritis of the sacroiliac joints and hips.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1946 to April 1949.

2.	In June 1995 the Department of Veterans Affairs (VA) 
Regional Office, received notice from the appellant's spouse, 
that the veteran died on June [redacted], 1995.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.


		
      Mark D. Hindin
	Member, Board of Veterans' Appeals

 



